INGRAM, Justice.
Early David Lamar was convicted of bribing a witness, in violation of § 13A-10-121, Ala.Code 1975. The Court of Criminal Appeals reversed his conviction, with an opinion, Lamar v. State, 603 So.2d 1113 (Ala.Crim.App.1991). Judge Bowen filed a dissenting opinion. The State petitioned this Court for certiorari review.
After carefully reviewing the record and the arguments raised by the State and by Lamar, we conclude that Judge Bowen’s dissenting opinion correctly states the law applicable to this case. We now adopt his dissenting opinion as our own. Therefore, we reverse the Court of Criminal Appeals’ judgment and remand this case to that court for further proceedings in accordance with this opinion.
REVERSED AND REMANDED.